Name: Commission Regulation ( EEC ) No 3628/91 of 13 December 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/32 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3628/91 of 13 December 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 385 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, . 7 . 7. 1990, p . 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . Is) OJ No L 81 , 28. 3 . 1991 , p . 108 . 14. 12. 91 Official Journal of the European Communities No L 344/33 ANNEX I LOTS A and B 1 . Operation Nos ('): 970/91 to 980/91 2. Programme : 1991 3. Recipient : Euronaid, PO Box 77, NL-2340 AB-Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality Of the goods (2) H (6) see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.I ) 8 . Total quantity : 1 1 60 tonnes 9. Number of lots : two (Lot A : 840 tonnes ; Lot B 320 tonnes) 10 . Packaging and marking Q (8) (9) : 25 kg see OJ No C 114, 29. 4. 1991 , p. 4 (under I.B.2 and I.B.3) Markings in English, Spanish and Portuguese Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : Community market The vitaminized skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  28. 2. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (3) : 12 noon on 13 . 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 1 . 1992 (b) period for making the goods available at the port of shipment : 15. 2  15. 3 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 2. 1992 (b) Period for making the goods available at the port of shipment : 1 .  28. 3 . 1992 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi , 200 B-1049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (4) : refund applicable 15. 11 . 1991 , fixed by Commission Regulation (EEC) No 3328/91 (OJ No L 314, 15. 11 . 1991 , p. 23) No L 344/34 Official Journal of the European Communities 14. 12. 91 LOT C 1 . Operation Nos ('): 993 to 996/91 2. Programme : 1991 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) (6) : see OJ No C 114, 29. 4. 1991 , p . 3, (under I.B.1 ) 8 . Total quantity : 225 tonnes 9. Number of lots : one (see Annex II) 10 . Packaging and marking (8) (9) (10) : 25 kg see OJ No C 114, 29. 4. 1991 , p . 4 (under I.B.2 and I.B.3 .) Markings in English Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated, after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  CI  Operation 993/91 : 10  28 . 2. 1992  C2  Operation 994/91 : 10  28. 3 . 1992  C3  Operation 995/91 : 10  30. 4. 1992  C4  Operation 996/91 : 10  30. 5. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (J) : 12 noon on 13 . 1 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 1 . 1992 (b) period for making the goods available at the port of shipment :  CI  Operation 993/91 : 15  27. 2. 1992  C 2  Operation 994/91 : 10  28 . 3 . 1992  C3  Operation 995/91 : 10  30. 4. 1992  C4  Operation 996/91 : 10  30. 5. 1992 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 2. 1992 (b) period for making the goods available at the port of shipment :  CI  Operation 993/91 : 1  10. 3 . 1992  C2  Operation 994/91 : 10  28. 3. 1992  C3  Operation 995/91 : 10  30. 4. 1992  C4  Operation 996/91 : 10  30. 5. 1992 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de I'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi, 200 B-1049 Bruxelles, (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (4) : Refund applicable 15 . 11 . 1991 , fixed by Commission Regulation (EEC) No 3328/91 (OJ No L 314, 15. 11 . 1991 , p. 23) 14. 12. 91 Official Journal of the European Communities No L 344/35 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels. (3) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : ' by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. Q Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. f) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (') The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (10) Shipment to take place in 20 foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . No L 344/36 Official Journal of the European Communities 14. 12. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 840 45 Caritas Belgica HaÃ ¯ti Action n ° 970/91 / HaÃ ¯ti / Caritas B / 910238 / Port-au-Prince / Pour distribution gratuite 445 Caritas N HaÃ ¯ti Action n0 971 /91 / HaÃ ¯ti / Caritas N / 910331 / Port-au-Prince / Pour distribution gratuite 200 Protos HaÃ ¯ti Action n0 972/91 / HaÃ ¯ti / Protos / 911505 / Port-au-Prince / Pour distribution gratuite 150 Caritas N RepÃ ºblica Dominicana AcciÃ ³n n ° 973/91 / RepÃ ºblica Dominicana / Caritas N / 910322 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita B 320 60 Cinterad Burkina Faso Action n0 974/91 / Burkina Faso / Cinterad / 913427 / Ouagadougou via Cotonou / Pour distribution gratuite 35 Cinterad Mali Action n0 975/91 / Mali / Cinterad / 913441 / Bamako via Cotonou / Pour distribution gratuite 45 Caritas N Angola AcÃ §Ã £o n? 976/91 / Angola / Caritas N / 910341 / Luanda / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas N Angola AcÃ §Ã £o n? 977/91 / Angola / Caritas N / 910342 / Benguela via Lobito / Destinado a distribuiÃ §Ã £o gratuita 30 Caritas N Angola AcÃ §Ã £o n? 978/91 / Angola / Caritas N / 910343 / Lubango via Namibe / Destinado a distribuiÃ §Ã £o gratuita 15 SSP Madagascar Action n0 979/91 / Madagascar / SSP / 911303 / Fianarantsoa via Mahajanga / Pour distribution gratuite 120 Caritas Alema MoÃ §ambique AcÃ §Ã £o n? 980/91 / MoÃ §ambique / Caritas Alema / 910432 / Maputo / Destinado a distribuiÃ §Ã £o gratuita 14. 12. 91 Official Journal of the European Communities No L 344/37 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging , Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 225 Cl -60 ICR Uganda Action No 993/91 / Uganda / ICR / 914600 / Kampala via Mombasa / For free distribution C2-60 ICR Uganda Action No 994/91 / Uganda / ICR / 914601 / Kampala via Mombasa / For free distribution C3-60 ICR Uganda Action No 995/91 / Uganda / ICR / 914602 / Kampala via Mombasa / For free distribution C4-45 ICR Uganda Action No 996/91 / Uganda / ICR / 914603 / Kampala via Mombasa / For free distribution